MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 16 2020, 9:51 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Katherine N. Worman
Evansville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Involuntary                                  December 16, 2020
Commitment of Y.K.,                                     Court of Appeals Case No.
Appellant,                                              20A-MH-1116
                                                        Appeal from the Vanderburgh
        v.                                              Superior Court
                                                        The Honorable Leslie Shively,
Deaconess Hospital, April Toelle                        Judge
and Selah House,                                        The Honorable Jill Marcrum,
Appellee.                                               Magistrate
                                                        Trial Court Cause No.
                                                        82D05-2001-MH-431



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020                 Page 1 of 13
                                          Statement of the Case

[1]   Y.K. (“Y.K.”) appeals the trial court’s order extending her involuntary

      temporary commitment.1 Y.K. argues that there was insufficient evidence to

      support the extension of her temporary involuntary commitment because Selah

      House (“Selah House”) did not prove by clear and convincing evidence that she

      was mentally ill and a danger to herself or gravely disabled. Concluding that

      there was sufficient evidence that Y.K. was both mentally ill and gravely

      disabled, we affirm the trial court’s order.


[2]   We affirm.


                                                          Issue

             Whether there was sufficient evidence to support the trial court’s order
             extending Y.K.’s involuntary temporary civil commitment.

                                                          Facts

[3]   On January 29, 2020, Y.K. was admitted to the Deaconess Midtown

      emergency room (“Deaconess”) due to swelling in her lower extremities. Upon




      1
       In Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 n.1 (Ind. 2015), the Indiana
      Supreme Court explained:
               In Indiana, an adult person may be civilly committed either voluntarily or involuntarily.
               Involuntary civil commitment may occur under four circumstances if certain statutorily
               regulated conditions are satisfied: (1) “Immediate Detention” by law enforcement for up to
               24 hours; (2) “Emergency Detention” for up to 72 hours; (3) “Temporary Commitment”
               for up to 90 days; and (4) “Regular Commitment” for an indefinite period of time that may
               exceed 90 days.
      (internal citations omitted).

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020                   Page 2 of 13
      admission, Y.K. weighed 66 pounds. Deaconess determined that Y.K.’s

      swelling had developed due to complications associated with malnutrition.

      That same day, a Deaconess physician filed an application for emergency

      detention, which was approved by the trial court.


[4]   On February 4, 2020, Deaconess filed a petition for approval of attending

      physician’s treatment plan, a physician’s statement, and a report following

      emergency detention. The physician’s statement was signed by Dr. Hemapriya

      Reddy (“Dr. Reddy”), who had diagnosed Y.K. with an eating and psychiatric

      disorder, specifically, Anorexia Nervosa. Dr. Reddy also stated that Y.K.’s

      eating disorder was “causing harm to [her]self [,] causing severe malnutrition,

      and complications[.]” (App. Vol. 2 at 26). The next day, Deaconess filed a

      petition for temporary commitment.


[5]   On February 6, 2020, the trial court held a hearing on the petition for

      temporary commitment. Dr. Reddy, Y.K.’s father, and Y.K. testified at the

      hearing. Dr. Reddy testified that he had diagnosed Y.K. with Anorexia. He

      explained the complications Y.K. had already developed, including fluid

      accumulation in her lower extremities, belly, and around her heart. Dr. Reddy

      also detailed the potential prognosis of Y.K.’s continued malnutrition, which

      included debility and possibly death. Dr. Reddy opined that Anorexia is both a

      physical and a mental condition, but that it is “mostly a psychiatric thing

      because it’s all in their mind.” (Tr. 9-10).




      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 3 of 13
[6]   Dr. Reddy believed that Y.K.’s diagnosis would “definitely impair” her ability

      to function outside of a hospital setting. (Tr. 10). Dr. Reddy further explained

      that Y.K.’s treatment plan included her being transferred to the I.U. Medical

      Center, which possesses a unit that specializes in eating disorders. Dr. Reddy

      also noted that Y.K.’s current weight was 73 pounds, and that given her age

      and height, a normal weight would be “around 105, 110 pounds[.]” (Tr. 18).


[7]   During Y.K.’s testimony, she disagreed with her Anorexia diagnosis and

      explained that she had a passion for health and taking care of her body.

      According to Y.K., she did not need counseling on eating disorders or mental

      health because she was aware of what she was thinking and doing. Following

      Y.K.’s testimony, the trial court granted the petition for Y.K.’s temporary

      commitment with approval for transfer to the I.U. Medical Center. On

      February 7, Y.K. was transferred to the I.U. Medical Center.


[8]   In April 2020, Y.K. was transferred to Selah House. On May 5, 2020, Selah

      House filed a physician’s statement and report requesting extension of

      temporary commitment. The physician’s statement was signed by Dr. Thomas

      Scales (“Dr. Scales”), who had performed Y.K.’s psychiatric assessment at

      Selah House and diagnosed her with a psychiatric disorder called “Avoidant

      Restrictive Food Intake Disorder[.]” (App. Vol. 2 at 45). A petition for

      extension of temporary commitment was also filed on May 5.




      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 4 of 13
[9]   The trial court held a hearing on the extension petition on May 6, wherein Dr.

      Scales and Y.K. testified.2 Dr. Scales explained that he was a board-certified

      psychiatrist, and that in addition to performing Y.K.’s psychiatric assessment,

      he had examined her two other times. Dr. Scales stated that Y.K. weighed 84

      pounds when she was admitted to Selah House. He described Y.K. as “very

      underweight[]” and explained that her weight at that point was “approximately

      60% of her ideal body weight[.]” (Tr. 28). Dr. Scales explained that Y.K.

      suffered from Avoidant Restrictive Food Intake Disorder, which he described

      as follows:


               [It] is characterized by (indiscernible) of food or aversion to
               (indiscernible) consequences of eating certain foods or by avoiding
               some certain sensory characteristics of food that kind of results in
               not being able to meet [the] body’s energy needs. It kind of
               manifests by weight loss, needing to be on nutritional
               supplements, either gastric feedings[.]

                                             ***
               It’s a disorder in eating pattern that’s characterized by concern
               about the adverse of consequences of eating certain foods.
               (Indiscernible) based on the sensory characteristics that results in
               weight loss and the body’s inability or failure to meet its basic
               energy requirements. (Indiscernible) loss can be severe. It’s
               characterized by being dependent on supplements, nutritional
               supplements, or [i]nternal or naso-gastric tube feeding.




      2
        This hearing was conducted remotely, and there were technical difficulties throughout the hearing,
      consisting of the participants’ speech fading in and out. This resulted in several instances of indiscernible
      testimony in the transcript.

      Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020                    Page 5 of 13
       (Tr. 25, 28). Dr. Scales noted that Y.K. did not have a medical condition or

       food allergy that caused her low weight. Dr. Scales did explain that Y.K. had

       complained of experiencing acid reflux when eating certain food.


[10]   Dr. Scales described Y.K.’s recommended treatment plan, which included

       meeting with a dietician, a therapist, group psychotherapy, psychiatric care, and

       medical care. Dr. Scales explained:


               I believe that being in a residential or i[n]patient level of care is the
               appropriate level of care given the medical complications that can
               occur during the process of re-feeding, and also to provide enough
               support for her to get the nutrition that she needs. She needs three
               meals a day and two snacks a day. Or actually, perhaps three
               snacks a day. And at home or a (indiscernible) structured
               environment she wouldn’t get the support that she would need, the
               nutritional support and the psychological support, and
               (indiscernible) support. In an inpatient setting[,] she has access to
               nurses 24/7 and she’s able to get her vitals checked daily and she
               will have her blood drawn at least twice a week (indiscernible)
               necessarily. It’s hard to do that – this level of care is hard to do on
               the less structured [environment].

       (Tr. 33-34).


[11]   Dr. Scales also expressed that his primary concern was Y.K.’s physical and

       mental health. Dr. Scales noted that while Y.K. did have some insight into her

       mental illness, he believed that Y.K. had trouble “understanding . . . the risk of

       [not] having a structured environment [and] that she [is] currently [in] the

       process of the healing.” (Tr. 36). When asked whether Y.K. presented a

       substantial risk that she may harm herself, Dr. Scales answered as follows:


               Yes, I think if she (indiscernible) doesn’t have adequate nutrition,
               doesn’t take in enough nutrition she could harm herself and

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 6 of 13
               experience some complications that she experienced before, like
               the pericardial effusion (indiscernible). She also has osteoporosis
               that could worsen, too. She could fall and fracture a bone. So[,]
               there is a serious risk of (indiscernible) receiving treatment.

       (Tr. 36). When asked whether he believed Y.K. could provide for herself, Dr.

       Scales answered “[n]o, I don’t think she – she’s not caring for her basic

       nutritional needs. She’s not providing for herself in providing basic nutritional

       needs.” (Tr. 37). He further explained that Y.K.’s failure to meet her

       nutritional needs was “due to her diagnosis of avoidant restrictive food intake

       disorder.” (Tr. 37). Dr. Scales concluded that based on Y.K.’s mental illness

       and medical history, Y.K. was gravely disabled.


[12]   Y.K. testified that prior to her hospitalizations, she had eaten a plant-based diet.

       She explained that she had experienced digestive issues that had prevented her

       from eating a variety of foods. Y.K. also stated that the cause of her weight loss

       and admission to the emergency room was not her fault. Y.K. explained that

       she had a passion for taking care of her body and that she did not have body

       image issues. Thereafter, the trial court found that Y.K. suffered from a mental

       illness and was a danger to herself and gravely disabled and ordered that Y.K.’s

       temporary commitment be extended. Y.K. now appeals.


                                                  Decision

[13]   At the outset, we note that an appellee’s brief was not filed in this appeal.

       Indiana Appellate Rule 45(D) provides in relevant part that an appellee’s failure

       to timely file an appellee’s brief may result in reversal of the trial court on the


       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 7 of 13
       appellant’s showing of prima facie error. “When the Appellee fails to submit an

       answer brief ‘we need not undertake the burden of developing an argument on

       the [A]ppellee’s behalf.’” Front Row Motors, LLC v. Jones, 5 N.E.3d 753, 758

       (Ind. 2014) (quoting Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind.

       2006)). “Instead ‘we will reverse the trial court’s judgment if the [A]ppellant’s

       brief presents a case of prima facie error.’” Front Row Motors, 5 N.E.3d at 758

       (quoting Trinity Homes, 848 N.E.2d at 1068). “Prima facie error in this context

       is defined as, at first sight, on first appearance, or on the face of it.” Front Row

       Motors, 5 N.E.3d at 758 (internal quotation marks and citation omitted).

       However, even in light of this relaxed standard, we still have the obligation to

       correctly apply the law to the facts in the record to determine whether reversal

       is required. WindGate Properties., LLC v. Sanders, 93 N.E.3d 809, 813 (Ind. Ct.

       App. 2018).


[14]   Y.K. contends that there was insufficient evidence to support the extension of

       her involuntary temporary commitment. Specifically, she disputes the trial

       court’s determination that she was: (1) mentally ill; and (2) a danger to herself

       or gravely disabled. We will address each argument in turn.3


[15]   In Indiana, “‘[t]the purpose of civil commitment proceedings is dual: to protect

       the public and to ensure the rights of the person whose liberty is at stake.’” T.K.




       3
         Y.K.’s 90-day temporary commitment has expired, and therefore, the issue is moot. However, the issue is
       one of great importance that is likely to recur. Accordingly, we will address the issue on its merits. See Golub
       v. Giles, 814 N.E.2d 1034, 1036 n.1 (Ind. Ct. App. 2004), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020                   Page 8 of 13
       v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015) (quoting In re

       Commitment of Roberts, 723 N.E.2d 474, 476 (Ind. Ct. App. 2000)). The liberty

       interest at stake in a civil commitment proceeding goes beyond a loss of one’s

       physical freedom, and given the serious stigma and adverse social consequences

       that accompany such physical confinement, a proceeding for an involuntary

       civil commitment is subject to due process requirements. Id.


[16]   To satisfy the requirements of due process, the facts justifying an involuntary

       commitment must be shown by clear and convincing evidence. In re

       Commitment of G.M., 743 N.E.2d 1148, 1151 (Ind. Ct. App. 2001). Clear and

       convincing evidence is defined as an intermediate standard of proof greater than

       a preponderance of the evidence and less than proof beyond a reasonable doubt.

       T.D. v. Eskenazi Midtown Cmty. Mental Health Ctr., 40 N.E.3d 507, 510 (Ind. Ct.

       App. 2015). In order to be clear and convincing, the existence of a fact must be

       highly probable. Id. When we review the sufficiency of the evidence

       supporting an involuntary commitment, we will affirm if, “considering only the

       probative evidence and the reasonable inferences supporting it, without

       weighing evidence or assessing witness credibility, a reasonable trier of fact

       could find [the necessary elements] proven by clear and convincing evidence.”

       T.K., 27 N.E.3d at 273 (quotation and citation omitted).


[17]   To obtain an involuntary commitment, the petitioner is “required to prove by

       clear and convincing evidence that: (1) the individual is mentally ill and either

       dangerous or gravely disabled; and (2) detention or commitment of that

       individual is appropriate.” IND. CODE § 12-26-2-5(e) (format altered).

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 9 of 13
       1. Mental Illness


[18]   For purposes of involuntary commitment, mental illness is defined as a

       psychiatric disorder that: (A) substantially disturbs an individual’s thinking,

       feeling, or behavior; and (B) impairs the individual’s ability to function. I.C. §

       12-7-2-130. Turning to Y.K.’s first contention, she does not challenge her

       psychiatric disorder diagnosis. Rather, she argues that her disorder neither

       disturbs her thinking, feeling, or behavior nor impairs her ability to function.

       We disagree.


[19]   Dr. Scales testified that he had performed a psychiatric assessment of Y.K. and

       had evaluated her two other times. Dr. Scales diagnosed Y.K. with a

       psychiatric disorder, specifically Avoidant Restrictive Food Intake Disorder.

       This disorder is characterized by “avoiding some certain sensory characteristics

       of food that kind of results in not being able to meet [the] body’s energy needs.”

       (Tr. 25). According to Dr. Scales, Y.K.’s disorder impaired her ability to

       function because she was not meeting her basic and essential nutritional needs.


[20]   From this evidence, the trial court could have reasonably found that there was

       clear and convincing evidence that Y.K. was mentally ill because she had a

       psychiatric disorder, Avoidant Restrictive Food Intake Disorder, which was

       substantially disturbing her thinking, feeling, behavior and ability to function.

       Y.K.’s argument to the contrary is an invitation to reweigh the evidence, which

       we may not do. See T.K., 27 N.E.3d at 273.


       2. Gravely Disabled

       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 10 of 13
[21]   Y.K. next challenges the extension of her temporary commitment by arguing

       that there was insufficient evidence that she was dangerous or gravely disabled.

       As noted above, to obtain an involuntary commitment, the petitioner is

       “required to prove by clear and convincing evidence that: (1) the individual is

       mentally ill and either dangerous or gravely disabled; and (2) detention or

       commitment of that individual is appropriate.” I.C. § 12-26-2-5(e) (format

       altered). Because this statute is written in the disjunctive, we will affirm if the

       evidence establishes that Y.K. was “either dangerous or gravely disabled.” Id.

       (emphasis added); see also M.Z. v. Clarian Health Partners, 829 N.E.2d 634, 637

       (Ind. Ct. App. 2005) (“It is important to note that in order to carry its burden of

       proof, Clarian only had to prove that M.Z. was either gravely disabled or

       dangerous. It did not have to prove both of these elements.”) (emphasis in

       original), trans. denied. We conclude that the evidence is sufficient to show that

       Y.K. was gravely disabled, and therefore, we need not address the trial court’s

       findings regarding whether Y.K. was dangerous.


[22]   Gravely disabled is defined as:


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:

                  (1) is unable to provide for that individual’s food, clothing,
                  shelter, or other essential human needs; or

                  (2) has a substantial impairment or an obvious deterioration
                  of that individual’s judgment, reasoning, or behavior that
                  results in the individual’s inability to function independently.

       I.C. § 12-7-2-96. As we have often noted, because this statute is written in the

       disjunctive, a trial court’s finding of grave disability survives if we find that
       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 11 of 13
       there was sufficient evidence to prove either that the individual was unable to

       provide for her basic needs or that her judgment, reasoning, or behavior is so

       impaired or deteriorated that it results in her inability to function

       independently. Civil Commitment of W.S. v. Eskenazi Health, Midtown Cmty.

       Health, 23 N.E.3d 29, 34 (Ind. Ct. App. 2014), trans. denied.


[23]   Y.K. asserts that the evidence does not show that she was “gravely disabled.”

       Specifically, she argues that there was no evidence presented that she was

       “unable to provide herself with clothing, shelter, or other essential human

       needs[,]” including food. (Y.K.’s Br. 13).


[24]   However, the record reveals that there was evidence that Y.K. had failed to

       provide herself with food or meet other essential needs. When Y.K. was first

       admitted to a hospital, she weighed 66 pounds and exhibited swelling in her

       lower extremities. The hospital determined that Y.K.’s swelling had developed

       due to complications associated with malnutrition. After three months of

       inpatient treatment, Y.K.’s weight had increased to 84 pounds. However, Dr.

       Scales explained that Y.K. continued to be “very underweight[]” and that her

       weight was “approximately 60% of her ideal body weight[.]” (Tr. 28). Dr.

       Scales opined that Y.K.’s eating disorder had “resulted in her having significant

       weight loss and having actually really severe medical complications[.]” (Tr.

       26). When asked whether he believed Y.K. could provide for herself, Dr.

       Scales explained that Y.K. was not caring for herself by providing basic

       nutritional needs. Furthermore, although Dr. Scales stated that Y.K. had some



       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 12 of 13
       insight into her mental illness, he explained that he did not believe that she fully

       grasped the severity of the risks associated with her eating disorder.


[25]   Based on the above, we conclude that there was sufficient evidence that as a

       result of Y.K.’s mental illness, she was gravely disabled for purposes of her

       involuntary temporary commitment. Therefore, we affirm the trial court’s

       commitment extension order.


[26]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MH-1116 | December 16, 2020   Page 13 of 13